Exhibit 10.1

LOGO [g42116ex10_1.jpg]

July 7, 2010

Pulte Mortgage LLC

7475 S. Joliet Street

Englewood, CO 80112

Attn: David M. Bruining, CFO and SVP

Email: dave.bruining@pulte.com

 

Re: Master Repurchase Agreement

Dear Ladies and Gentlemen:

Reference is hereby made to that Master Repurchase Agreement by and between Bank
of America, N.A. (“Buyer”) and Pulte Mortgage LLC (the “Seller”) dated July 31,
2009 (the “Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

Buyer and Seller hereby extend the Term of the Agreement to September 30, 2010
(the “Extension”), at which time the Agreement will expire. Seller may terminate
the Agreement prior to September 30, 2010, by providing Buyer ten (10) days
prior written notice of such termination.

Nothing herein shall affect the rights and remedies of Buyer under the Agreement
and all terms and conditions of the Agreement shall be deemed to have been in
full force and effect as of the date of the Agreement and prior to the Extension
and shall remain in full force and effect during the Extension. This letter
agreement shall be construed in accordance with and governed by the laws of the
State of California, without regard to principles of conflicts of laws.

Please acknowledge your agreement to the terms and conditions of this letter by
signing in the appropriate space below and returning a copy of the same to the
undersigned. Facsimile signatures shall be deemed valid and binding to the same
extent as the original.

Sincerely,

 

BANK OF AMERICA, N.A. As Buyer By:  

/s/ Blair Kenny

Title:   SVP AGREED TO AND ACCEPTED BY: PULTE MORTGAGE LLC As Seller By  

/s/ David M. Bruining

Title:   SVP / CFO